Citation Nr: 0125991	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and hypertension.  

2.  Entitlement to service connection for a kidney disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from April 1946 to June 1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 decision by 
the RO which denied the disabilities now at issue on appeal.  
The case was remanded by another member of the Board to the 
RO for additional development in May 2000.  

In a statement received in July 1997, the veteran appears to 
have raised the issue of entitlement to nonservice-connected 
disability pension.  This issue is not inextricably 
intertwined with the issues of service connection and has not 
been developed for appellate review.  Accordingly, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not manifest coronary artery disease or 
hypertension in service or within one year following 
separation from service, and there is no evidence that any 
current cardiovascular disease or hypertension is related to 
service.  

2.  A chronic kidney disorder was not present in service or 
until many years after service, and there is no evidence that 
any current kidney disorder is related to service.  


CONCLUSIONS OF LAWS

1.  The veteran does not have coronary artery disease or 
hypertension due to disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran does not have a kidney disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On his original application for VA compensation benefits 
received in March 1997, the veteran reported that he was 
treated for hypertension in Italy during service in 1946.  
The veteran also submitted copies of letters from several 
private physicians who had treated him in the past for 
various medical problems.  

A letter from H. L. Harris, M.D., dated in September 1971, 
was to the effect that he first saw the veteran in 1949, 
"apparently for high blood pressure", and that the veteran 
reported treatment for same during military service.  Dr. 
Harris reported that an examination of the veteran at that 
time was within normal limits.  The veteran's blood pressure 
was 150/100, and he weighed 180 pounds.  Dr. Harris indicated 
that the veteran reported being "slightly nervous" and that 
he prescribed a mild sedative.  The veteran was seen on a few 
occasions thereafter, and his blood pressure ranged from 
146/90 to 160/95.  The veteran was next seen for complaints 
of feeling tired and headaches in 1956.  At that time the 
veteran weighed 201 pounds and his blood pressure was 
162/102.  Dr. Harris indicated that the veteran was started 
on medication for control of hypertension at that time.  The 
veteran was seen on a few occasions in 1956 with blood 
pressure readings ranging from 146/104 to 140/95.  When last 
seen by Dr. Harris in May 1958, the veteran's blood pressure 
was 132/104.  

Two letters were received from J. M. Katz M.D., one dated in 
November 1971, and the second dated in June 1977.  In the 
first letter, Dr. Katz certified that the veteran had been 
under her care for hypertension since 1967.  In the second 
letter, Dr. Katz reported that the veteran was treated for 
hypertension from March to June 1960, and from January to 
March 1971.  

A letter from J. L. Ayer, M.D., dated in June 1977, was to 
the effect that the veteran was under his care for 
hypertension since June 1973.  Since that time, the veteran 
was prescribed Saluron, 50 mg., daily with subsequent 
reduction of blood pressure to 140/110 when last seen in 
April 1977.  

On October 31, 2001, the undersigned checked the yellow pages 
via the Internet and was unable to find a listing for these 
three physicians in Syracuse NY.  Telephone numbers appearing 
on the letterhead of Dr. Katz and Dr. Ayer were no longer in 
service.  No telephone number appears on the letter from Dr. 
Harris.  It is thus doubtful that any of these physicians are 
still in practice or that their clinical records would still 
be available.  Thus, remanding this case again to obtain the 
physicians' records would appear to be futile.  Importantly, 
none of these physicians reported treating the veteran in 
service or within one year postservice.

In a letter dated in April 1997, the RO advised the veteran 
of the evidence needed to support his claims for service 
connection.  The veteran was informed that he could submit 
evidence showing the onset of hypertension or a kidney 
disorder in service or shortly after service separation.  The 
evidence could include statements from fellow servicemen who 
had personal knowledge of his disabilities during service, 
employment physical examinations, letters written during 
service which mention his medical problems, or any private 
medical records showing treatment during or as early as 
possible following discharge from service.  

In a letter received in July 1997, the veteran reported that 
he "slipped" while boarding a military ship heading 
overseas in September 1946, and that he was caught by two 
other soldiers who saved him from falling overboard.  About 
two days out to sea, he developed a sharp pain in his lower 
groin area and was carried to sick bay where he remained 
until they arrived in Italy.  The veteran reported that it 
was initially thought that he had appendicitis, but that 
there was no doctor onboard who could confirm this, only a 
dentist.  When the ship arrived in Italy, the veteran was 
taken to a military hospital and treated for a kidney problem 
with 120 shots of penicillin.  The veteran indicated that he 
was subsequently returned to his unit in November 1946.  The 
veteran asserts that he has been allergic to penicillin ever 
since he was treated for his kidney problems in service.  

Copies of numerous medical records were received from 
Community General Hospital in April and May 1997.  The 
records show that the veteran was treated for a myocardial 
infarction in November and December 1996.  A report from R. 
Lockwood, M.D., in November 1996, indicated that the veteran 
had a history of diabetes mellitus.  Additional records from 
the same medical facility were received in September 2000, 
and show that the veteran was admitted for unstable angina 
and possible myocardial infarction in September 1998.  The 
diagnoses at discharge included acute myocardial infarction, 
hypertension, insulin dependent diabetes mellitus, and 
chronic renal failure.  

Medical records from Crouse Hospital, received in September 
2000, show that the veteran was admitted in June 2000 for 
unstable angina.  The principal diagnosis at discharge 
included unstable angina, coronary artery disease, chronic 
renal failure, hypertension, and diabetes.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. §§ 1110 (West 
1991).  Service connection may also be granted for 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.309(d) (2001).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

It is evident that the new criteria are more favorable to the 
veteran as they afford him additional notification and 
development requirements which must be accomplished by the 
VA.  Importantly, the criteria in the new Act and regulations 
have been substantially complied with in this case.  The 
veteran has been notified of the types of evidence needed to 
establish his claim.  In particular, a letter sent to the 
veteran from the RO in April 1997 detailed numerous 
suggestions as to the types of evidence that he could submit 
in support of his claim.  In the Statement of the Case, he 
was informed of the applicable criteria and the reason for 
the denial of his claims.  All reasonable development of the 
evidence has been accomplished.  Thus, it would not be 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The veteran's service medical records were apparently 
destroyed by fire and are unavailable for review.  (See 
response from the National Personal Records Center (NPRC) 
dated in June 1997.)  The RO made numerous attempts to obtain 
all of the veteran service medical records from the NPRC and 
from the Office of the Surgeon General.  Copies of morning 
reports from the veteran's unit (2nd Base Post Office) for 
the period September 24, 1946 to August 23, 1947, were 
obtained and associated with the claims file.  These records 
show that the veteran was seen on sick call in December 1946 
and twice in February 1947, and that he was returned to duty 
on all three occasions.  No medical diagnoses were reported.  
A charred outpatient record associated with the claims file 
in January 1998, shows treatment for what appears to be 
diarrhea and an abscessed tooth in February 1947.  No other 
service medical records were located.  In light of the above, 
the Board is satisfied that there are no additional records 
within the control of the VA pertinent to the veteran's 
claim.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1995).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO, aware of this heightened duty to assist, notified the 
veteran of alternate sources of evidence that may be utilized 
in fire-related cases.  See letter dated in April 1997.  
Every effort has been made to assist the veteran in this 
case.

The evidence shows that the veteran was first noted to have 
elevated blood pressure in 1949, which was thought at that 
time to be related to nervousness.  The private medical 
reports show that the veteran was first prescribed medication 
for hypertension in 1956, some nine years after service 
separation.  The first evidence of coronary artery disease 
was in 1996, approximately forty-nine years after service.  
The record first shows a reported history of diabetes 
mellitus and kidney problems in 1996, but does not show when 
the veteran was initially diagnosed with chronic kidney 
problems.  (In this regard, the veteran was asked in a letter 
to dated in April 1997 to submit evidence from all medical 
providers from whom he sought treatment postservice for the 
disabilities at issue; none of the evidence submitted showed 
when kidney disease first had its onset.)

The current medical evidence of record simply does not show 
hypertension or a kidney disorder was a chronic disease in 
service or was manifested to a degree of 10 percent within 
the one year presumptive period following service discharge.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2001).  The earliest 
evidence of high blood pressure readings was after the first 
year following the veteran's discharge from service, and 
there is no competent evidence relating such high blood 
pressure to service.  The statement from Dr. Harris to the 
effect that he first saw the veteran in 1949, "apparently 
for high blood pressure which was determined while you were 
under treatment during your military service, does not rise 
to competent evidence relating any chronic hypertension to 
military service.  Accordingly, inasmuch as there is no 
evidence of coronary artery disease, hypertension, or a 
chronic kidney disorder in service and there is no medical 
evidence that these disabilities were manifest within one 
year postservice, the Board finds that there is no basis to 
grant service connection for the disabilities now at issue on 
appeal.   


ORDER

Service connection for coronary artery disease and 
hypertension is denied.  

Service connection for a kidney disorder is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

